Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Firey on 2/16/21.

The application has been amended as follows: 

Amend claim 1 as follows:
. . . 
supply the rinse liquid in a first supply step and a second supply step after the inner part of the chamber has reached the constant pressure, the first supply step includes supplying the rinse liquid to the substrate at a first temperature and the second supply step includes supplying the rinse liquid heated to a second temperature higher  prior to being supplied by the spray member, the rinse liquid being a same liquid in the first and second supply steps, and 
vaporize the rinse liquid by depressurizing the chamber through the depressurizing line 
after supplying the rinse liquid.

Amend claim 13 as follows:
A method for treating a substrate using the apparatus of claim 1, the method comprising: 
positioning the substrate in [[a]] the chamber having pressure higher than atmospheric pressure; 
supplying in a first supply step and a second supply step, to the substrate, a rinse liquid, which is heated in the second supply step to a temperature higher than a boiling point under atmospheric pressure, in a liquid phase, the rinse liquid of the first supply step and the second supply step being a same liquid; and 
vaporizing the rinse liquid by depressurizing the chamber.

Amend claim 18 as follows:
A method for treating a substrate using the apparatus of claim 1, the method comprising: 
supplying a rinse liquid to the substrate; 
supplying in a first supply step and a second supply step, to the substrate, a rinse liquid, which is heated in the second supply step to a temperature higher than a boiling point under 
vaporizing the rinse liquid by depressurizing [[a]] the chamber.

Election/Restrictions
Claims 1, 5, 9-12, 19, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/31/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is U.S. Patent Application Publication 20180193886 by Abe et al.  Abe teaches an apparatus for treating a substrate comprising many of the features of the apparatus of claim 1.  However, Abe does not teach the specific claimed controller configuration of the supplying steps in combination with the remaining limitations of the claim.  Nothing in the prior art of record presents teachings that would have obviously motivated one of ordinary skill in the art to have made or used the present invention at its effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SPENCER E BELL/Primary Examiner, Art Unit 1711